COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

ORDER ON MOTION FOR REHEARING OF COURT’S ORDER GRANTING EN BANC RECONSIDERATION

Appellate case name:      In the Interest of J.J.G., L.K.G., H.A.G., and A.G.G

Appellate case number:    01-16-00104-CV

Trial court case number: 2014-00610J

Trial court:              313th District Court of Harris County

Date motion filed:        September 25, 2017

Party filing motion:      J.R.G., appellant

       It is ordered that the motion for rehearing is   DENIED      GRANTED.


Judge’s signature: /s/___Evelyn v. Keyes________________________________________
                        Acting Individually   Acting for the Court

The en banc court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Lloyd, and Caughey. Justice Jennings voted to grant the motion for the
reasons expressed in his dissenting opinion.


Date: November 14, 2017